DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant has cancelled claims 4, 12 and 13, and had previously cancelled claim 8. Claims 1 – 3, 5 – 7, and 9 – 11 have been amended. Claims 14 – 15 are as previously presented. Therefore, claims 1 – 3, 5 – 7, 9 – 11, and 14 – 15 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on 8/12/2022 has been entered. Applicant’s amendment overcomes the objection to claim 5. The amendment to claim 6 overcomes the 112(f) interpretation made for claim 6, and the 112(a) and 112(b) rejections of claim 6. The amendment overcomes all 112(a) rejections. The amendment overcomes all 112(b) rejections except the rejection of claim 7. The double patenting rejection is overcome in view of Applicant's amendment to include wherein the conveyor is "defined at least party by a cylindrical drum rotatable about the central axis having a peripheral surface at least partly defining a cutting zone" and in view of the restriction requirement made in parent application 15/304,794 (instant application 17/037,205 is a divisional application of parent application 15/304,794).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 5 recites “mechanical or electro-mechanical motion transmission means.” The specification describes the mechanical or electro-mechanical motion transmission means as “a system of toothed wheels and/or belts” [0061], or “a galvo (electro-mechanical) system” [0062].

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“at least one directing member” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification describes the directing member as a mirror or lens [0040].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 7 and 9 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 7 is a relative term which renders the claim indefinite. The term “substantially constant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is unclear what difference in two lengths would be considered “substantially constant in length.” For example, would a second length that is within 10% (or 15%, or 20%) of a first length be considered ‘substantially constant’ with respect to the first length?
Claim 7 recites, “the movement means.” There is insufficient antecedent basis for this limitation in the claim. It is unclear if "the movement means" is intended to be the "movement system" recited in claim 1, or some other movement means. Claims 9 – 11 are also rejected due to their dependency on claim 7.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 – 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 14 recites, “[t]he device according to claim 1, wherein the directing member is rotatable about the central axis.” Claim 1 recites, “wherein the directing member and the drum are rotatable as one about the central axis.” Therefore, the limitation of claim 14 is already required in claim 1.
Claim 15 recites, “[t]he device according to claim 1, wherein the directing member and the conveyor are rotatable as one about the same axis of rotation corresponding to the central axis.” Claim 1 recites, “wherein the directing member and the drum are rotatable as one about the central axis.” Therefore, the limitation of claim 15 is already required in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 7, 9 – 10, and 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Barclay et al. (US 2002/0088094), hereinafter Barclay, in view of Balster (US 6,038,487), hereinafter Balster.
Regarding claim 1, Barclay discloses a device for cutting a web of material, comprising: 
a movement system (shown in part in Fig. 25b and described below) by which the web of material (Fig. 25b, “web 606” [0079]) to be cut is made to advance and defining for the web a feed path which is at least partly rotatable about a central axis (Fig. 25b, “central axis 604” [0079]; “drum 602 that rotates around a central axis 604. A web 606 or other flexible material is held on the drum 602” [0079]); the movement system comprising a conveyor defined at least partly by a cylindrical drum (Figs. 25a and 25b, drum 602; “cylindrical drum” [0010]) rotatable about the central axis (“drum 602 that rotates around a central axis 604” [0079]) having a peripheral surface at least partly defining a cutting zone ([0079]-[0080] describe wherein laser beam 650 is reflected into slot 610 of drum 602 such that web 606 can be cut by laser beam 650 passing through slot 610);
a laser cutting head including a laser source (Fig. 25b, “laser 620” [0079] configured to generate a laser beam (Fig. 25b, “laser beam 650” [0080]), and an optical system configured to direct the laser beam towards the cutting zone (described below); 
wherein the optical system of the laser cutting head comprises a directing member (Fig. 25b, directing member / “mirror 640” [0080]) located inside the conveyor (shown in Fig. 25b) to direct the laser beam away from the central axis towards the cutting zone (Fig. 25b shows directing member 640 directing laser beam 650 away from central axis 604 toward the cutting zone, which is the zone of web 606 adjacent to slot 610); the directing member being rotatable about an axis of rotation (“slot 610 has an associated mirror 640 that is fixed to and rotates with the drum 602” [0080]; “drum 602 that rotates around a central axis 604” [0079]; since directing member / mirror 640 is fixed to and rotates with drum 602, and drum 602 rotates around central axis 604, this indicates that directing member 640 is rotatable about axis of rotation 604) and oriented such that the laser beam defines on the web a cutting line transversal to the feed path of the web (the cutting line is made on the web along slot 610, wherein slot 610 is transverse to the feed path of the web as described in [0079]-[0080] and shown in Figs. 25a and 25b); and
wherein the directing member and the drum are rotatable as one about the central axis (as described above, directing member / mirror 640 is fixed to and rotates with drum 602, and drum 602 rotates around central axis 604).

Figs. 25a and 25b do not disclose wherein the directing member is located at the central axis of the drum.
However, Fig. 16, which is an alternative embodiment of a web cutting device, discloses wherein a directing member is located at the central axis of a drum (Fig. 16 shows a directing member / “optical assembly 390” [0063] and “drum 320” [0063]; central axis 370 is the central axis of drum 320: “central axis 370 that is common to both drums 320” [0062]; “optical assembly 390 located adjacent to or on the central axis 370” [0063]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the directing member is located at the central axis of the drum. This is merely a simple substitution of one known element (a directing member located on a central axis of a drum, as shown in Fig. 16) for another (a directing member at a location spaced from the central axis of a drum, as shown in Figs 25a and 25b), to obtain predictable results. That is, the directing member directs a laser beam toward the web regardless of whether the directing member is located on the central axis of the drum, or spaced from the central axis of the drum.

Barclay does not expressly disclose:
the directing member being rotatable at least between a first angular, start-of-cutting position and a second angular, end-of-cutting position; 
wherein the directing member and the drum are rotatable as one about the central axis, at least between the first angular, start-of-cutting position and the second angular, end-of-cutting position.

Balster is directed toward a device for cutting a web of material [Abstract]. Balster discloses a directing member being rotatable at least between a first angular, start-of-cutting position and a second angular, end-of-cutting position (Fig. 1 shows directing member / rotatable disk 26; “beam of incident radiation 30 is redirected radially of the rotatable disk 26 by a beam redirecting element 32 located along the axis of rotation 24 of the rotatable element 22” [Col. 3, lines 18-21]; a “rotatable element rotatable about an axis of rotation is provided which includes beam redirecting means for redirecting an incident beam of radiation which is substantially coincident with the axis of rotation to produce a resultant beam, the resultant beam being directed substantially orthogonally to the axis of rotation” [Col. 1, lines 55-61]; “resulting line 49 on the web” [Col. 8, line 5] shows the cutting line; Fig. 1 shows directing member 26 in a ‘second angular, end-of-cutting position’, indicated by resulting line 49 having been formed as shown in Fig. 1, and with directing member 26 positioned such that beam 30 is directed toward point B on the web, as shown in annotated Fig. 1 below; a ‘first angular, start-of-cutting position’ is the position of directing member 26 such that beam 30 is directed toward point A on the web). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the directing member being rotatable at least between a first angular, start-of-cutting position and a second angular, end-of-cutting position; and wherein the directing member and the drum are rotatable as one about the central axis, at least between the first angular, start-of-cutting position and the second angular, end-of-cutting position. Examiner notes that Barclay discloses wherein the directing member and the drum are rotatable as one about the central axis, as described above. Examiner further notes that in both Barclay and Balster, the beam cuts the web along a cutting zone that is transverse to the direction of the web (in Figs. 25a and 25b of Barclay the web is cut at the location of slot 610; in Fig. 1 of Balster, the web is cut along resulting line 49). That is, in both Barclay and Balster, the beam is swept along the web in a direction transverse to the feed path of the web, and this is achieved by “angular movement of the galvanometer 625 that is needed for sweeping the laser beam 625 across the entire length of the slot 610” [0080] in Barclay, and is achieved by rotating rotatable disk 26 in Balster. Therefore, the same result of sweeping the beam across the web would be achieved by substituting the galvanometer 625 and fixed mirror 640 of Barclay with the rotatable disk 26 of Balster. This is the simple substitution of one known element (a directing member being rotatable at least between a first angular, start-of-cutting position and a second angular, end-of-cutting position, as described in Balster) for another (a galvanometer and mirror, as described in Barclay), to achieve the predictable result of sweeping a beam across a web in a direction transverse to the feed path of the web.

    PNG
    media_image1.png
    440
    558
    media_image1.png
    Greyscale

Figs. 25a and 25b of Barclay



    PNG
    media_image2.png
    419
    527
    media_image2.png
    Greyscale

Fig. 16 of Barclay


    PNG
    media_image3.png
    457
    834
    media_image3.png
    Greyscale

Fig. 1 of Balster, annotated

Regarding claim 2, Barclay discloses wherein the conveyor includes a curved feed surface for the web and, at the cutting zone, at least one permeable portion permeable to the laser beam and facing the directing member, so as to allow the laser beam to pass through the curved feed surface (Fig. 25a and 25b, the curved feed surface is the curved portion of drum 602; the permeable portion at the cutting zone is slot 610, which faces directing member 640 and allows laser beam 650 to pass through the curved feed surface of drum 602).

Regarding claim 3, Barclay discloses wherein the permeable portion includes a through opening (as described in the rejection of claim 2, the permeable portion is opening / slot 610).

Regarding claim 5, Barclay discloses motion transmission means operatively interposed between the movement system and the directing member to correlate a movement of the movement system along the feed path with rotation of the directing member about the axis of rotation (the movement system / drum 602 necessarily includes some motion transmission means since drum 602 is described as a “drum 602 that rotates around a central axis 604” [0079]; additionally, since directing member 640 is fixed to movement system / drum 602, this indicates that the motion transmission means is operatively interposed between the movement system / drum 602and the directing member 640; that is, movement of movement system / drum 602 is correlated with rotation of directing member 640 since directing member 640 is fixed to movement system / drum 602).
Figs. 25a and 25b do not expressly disclose wherein the motion transmission means are mechanical or electro-mechanical motion transmission means.
However, Barclay describes an alternative embodiment of a web cutting device in Fig. 16 [0061], and discloses electro-mechanical motion transmission means (“motor 360 provides the power to rotate each drum 320 around a central axis 370” [0062];  motor is an element that provides motive power, which is a source of mechanical energy).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the motion transmission means are mechanical or electro-mechanical motion transmission means. This is the simple substitution of one element (the undisclosed type of motion transmission means of Figs. 25a and 25b) for another (a motor, as described for Fig. 16), to achieve the predictable result allowing the movement system and directing member to rotate, as is described for both Figs. 25a/25b and Fig. 16.

Regarding claim 7, Barclay does not expressly disclose wherein the movement means and the axis of rotation of the directing member being positioned in such a way that for each angular position of the directing member, the optical path followed by the laser beam between the directing member and the feed surface for the web is substantially constant in length.
However, Balster discloses wherein directing member / rotatable disk 26 is rotatable as described in the rejection of claim 1. Additionally, Balster states, “as the web 40 is moved along the longitudinal axis 44 in the direction 42, a laser 28 directs an incident beam of radiation 30 onto the beam redirecting element 32 to be redirected to the lens 36. The resultant beam is focused onto the moving web and is moved on a line non-parallel to the longitudinal axis of the concave trough 46. The direction of rotation of the rotatable element 22 is at a precise angle to the direction of web travel such that the advance in web travel and the rotation of the rotatable element locate a line non-parallel to the longitudinal axis of the concave trough. The resulting line 49 on the web may ideally be directed perpendicularly to the longitudinal axis of the concave trough” [Col. 7, line 62 — Col. 8, line 7]; therefore, Balster suggests wherein a movement means (for moving web 40 in the direction 42) and the axis of rotation of directing member / rotatable disk 26 are positioned in such a way that for each angular position of the directing member, the optical path followed by the laser beam between the directing member and the feed surface for the web is substantially constant in length; please see also the 112(b) rejection of claim 7 regarding the limitation “substantially constant.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the movement means and the axis of rotation of the directing member being positioned in such a way that for each angular position of the directing member, the optical path followed by the laser beam between the directing member and the feed surface for the web is substantially constant in length. This is merely an alternative means for cutting a web. That is, in Barclay, the directing member 640 is not rotatable, but a galvanometer 625 is used to sweep the beam across the cutting zone of the web. In Balster, however, a rotatable directing member is utilized to cut the web. Therefore, this is a known technique of scanning a beam across a web, applied to a known device that scans a beam across a web, yielding the predictable result of cutting the web with the beam at the scanned locations of the web.

Regarding claim 9, Barclay does not expressly disclose wherein the directing member is oriented such that between the first and the second angular position of the directing member, the laser beam remains in a plane at right angles to the central axis.
Balster discloses wherein the directing member is oriented such that between the first and the second angular position of the directing member, the laser beam remains in a plane at right angles to the central axis (Fig. 1, “directing the resultant beam of radiation 34 substantially orthogonally to the axis of rotation 24” [Col. 9, lines 30-31]; axis of rotation 24 is the central axis of directing member 26).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the directing member is oriented such that between the first and the second angular position of the directing member, the laser beam remains in a plane at right angles to the central axis. This is merely the use of a known technique (causing the laser beam to be directed at a right angle / orthogonally toward the web, as described by Balster) applied to a known device (the laser web-cutting device of Barclay, wherein the laser beam is directed from the directing member toward the web at an angle that is not necessarily a right angle) to achieve the predictable result of cutting the web at a desired location.

Regarding claim 10, while Barclay does not expressly disclose wherein the movement system is structured to direct the web feed path around the drum along a partly helicoidal line, the movement system / drum 602 is capable of directing the web feed path around the drum along a partly helicoidal line. That is, if a web is wrapped at an angle (even an angle as small as 1°) with respect to the direction of movement of drum 602, then the web will follow a web feed path around drum 602 along a partly helicoidal line.

Regarding claim 14, Barclay discloses wherein the directing member is rotatable about the central axis (as described in the rejection of claim 1, directing member / mirror 640 is fixed to and rotates with drum 602, and drum 602 rotates around central axis 604; therefore, directing member / mirror 640 rotates about central axis 604).

Regarding claim 15, Barclay discloses wherein the directing member and the conveyor are rotatable as one about the same axis of rotation corresponding to the central axis (as described in the rejection of claim 1, directing member / mirror 640 is fixed to and rotates with conveyor / drum 602, and conveyor / drum 602 rotates around central axis 604; therefore, since directing member / mirror 640 is fixed to conveyor / drum 602, this indicates that the directing member and conveyor are rotatable as one, about central axis 604).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Barclay in view of Balster, in further view of Johnston et al. (US 5,064,284), hereinafter Johnston.
Regarding claim 6, Barclay discloses wherein the optical system of the laser cutting head comprises a focusing lens operatively located upstream of the directing member (Fig. 25b, focusing lens / “f-theta lens 630” [0080]; an f-theta lens is a focusing lens; Fig. 25b shows wherein f-theta lens 630 is operatively located upstream of directing member 640).
Barclay does not expressly discloses wherein the focusing lens is able to move translationally in a straight line between a position close to the directing member, where a focal point of the laser beam is distal from the directing member, and a position away from the directing member, where the focal point of the laser beam is proximal to the directing member.
Johnston is directed toward a laser apparatus [Title]. Johnston discloses wherein a lens is translationally moved such that the focal point of a laser beam passing through the lens is changed (see Fig. 15, showing lens 32 at a first position wherein the beam waist is located at a first waist position, and the lens at second lens position 32’ wherein the beam waist is located at a second waist position [Col. 3, lines 42-53]; “the position of the waist can be moved if the lens position is moved” [Col. 22, lines 12-3]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the optical system of the cutting head comprises at least one focusing unit operatively located upstream of the directing member and able to move translationally in a straight line between a position close to the directing member, where the focal point of the laser beam is distal from the directing member itself, and a position away from the directing member, where the focal point of the laser beam is proximal to the directing member itself. This allows for positioning the focal point at a desired location to effectively perform the laser cutting operation, using the known technique of translationally moving a focusing unit, as disclosed by Johnston.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Barclay in view of Balster, in further view of Kurihara et al. (US 5,382,773), hereinafter Kurihara.
Regarding claim 11, Barclay discloses wherein the drum defines a guide shaped to divert the feed path of the web around the drum itself along a portion of a helicoid (the cylindrical shape of drum 602 defines a guide; that is, the cylindrical shape of drum 602 guides a web around the drum; as described in the rejection of claim 10, if a web is wrapped at an angle (even an angle as small as 1°) with respect to the direction of movement of drum 602, then the web will follow a web feed path around drum 602 along a partly helicoidal line; this helicoidal line corresponds to ‘a portion of a helicoid’).
Figs. 25a and 25b do not expressly show that the portion extends for 180°.
Kurihara is directed toward a device for cutting a web of material (“the present invention relates to an apparatus and a method for continuously forming apertures or slits in a moving web by the energy of a light” [Col. 1, lines 9-11]). Kurihara discloses wherein the feed path of a web is diverted around a drum along a portion of a helicoid extending for 180° (Fig. 3, the cylindrical shape of drum / “endless ring-shaped masking plate 4” defines a guide; that is the cylindrical shape of masking plate 4 guides the web around the drum, and diverts the feed path of the web in that as the web moves from right to left as shown by the direction of the arrows in Fig. 3, the web 5 is diverted down and around the drum and then up and around the drum and then continues to the left; this guide portion of the drum is shown in Fig. 3 to extend for approximately 180°; that is, the web travels around the drum for approximately half of the circumference of the drum; additionally, if a web is wrapped at an angle (even an angle as small as 1°) with respect to the direction of movement of drum / masking plate 4, then the web will follow a web feed path around drum / masking plate 4 along a partly helicoidal line).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the portion extends for 180°. Figs. 25a and 25b of Barclay do not show the angular extent to which web 606 is diverted around drum 602. However, web 606 is diverted around drum 602 for some angular extent (some numerical value between 0° and 360°) sufficient to apply laser beam 650 to the web. The courts have held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case, as long as the web extends around the drum for an angular extent sufficient to apply a laser beam to the desired portions of the web as the drum is rotated, then the numerical value of the angular extent (such as a numerical value of 180°), is a mere design choice.




Response to Arguments
Applicant's arguments filed 8/12/2022 have been fully considered.
Applicant’s arguments regarding the combination of Kurihara and Balster with respect to claim 1 are moot, since Kurihara has not been relied upon in the present rejection of claim 1. Furthermore, Applicant’s arguments (page 9) regarding Kurihara refer to an embodiment which the Examiner did not previously rely upon. That is, Examiner relied up Fig. 3, while Applicant has referred to a portion (col. 3, lines 9-16) of Kurihara that does not corresponds to Fig. 3. Additionally, Applicant has shown figures (page 9) that do not correspond to Fig. 3.
On page 10, Applicant states, “the device disclosed in Balster is not provided with any drum.” However, in the present rejection of claim 1, Balster is not relied upon as disclosing a drum.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KERR whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.K./Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761